DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiratani et al JP 2004 232583 (see IDS with translation) in view of Maeda et al US 2014/0130772.
In Re 1, Hiratani teaches 
A fuel injection device having a plurality of injection holes (abstract figs), the fuel injection device comprising: 
a first injection hole group (3 hole group of fig 3b is exhaust side) that is directed in a direction on an exhaust valve side (7 fig 1) with respect to an intake valve side (5); and 
a second injection hole group (5 hole group of fig 3b is intake side) that is directed in a direction on the intake valve side with respect to the exhaust valve side, wherein a flow rate of the second injection hole group is larger than a flow rate of the first injection hole group (abstract, second half of second translated page “since the fuel injection amount to the intake side is relatively large compared to the exhaust side” and “the diameter of the injection holes directed toward the intake side is set to be larger than that on the exhaust side”)(at least all paras and figs)
first injection hole group has a first injection hole pair that injects (2 of 3 left holes fig 3b), the second injection hole group has a second injection hole pair (2 of 5 right holes fig 3b). 
Hiratani is silent to although Maeda teaches the a first spray pair, that injects a second spray pair, and an included angle formed by spray center axes of the first spray pair is larger than an included angle formed by spray center axes of the second spray pair (abstract para 11).  Maeda further teaches the need his spray angles reduce undesirable oil dilution, abstract.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Hiratani’s hole pairs with Maeda’s spray pair and associated angles to reduce undesirable oil dilution.
In Re 2, Hiratai teaches
A fuel injection device having a plurality of injection holes, the fuel injection device comprising: a first injection hole group that is directed in a direction on an exhaust valve side with respect to an intake valve side; and a second injection hole group that is directed in a direction on the intake valve side with respect to the exhaust valve side (see in re 1 above as taught by Hiratani), 
wherein a total cross-sectional area of injection hole outlet surfaces of the second injection hole group is larger than a total cross-sectional area of injection hole outlet surfaces of the first injection hole group (abstract, second half of second translated page “since the fuel injection amount to the intake side is relatively large compared to the exhaust side” and “the diameter of the injection holes directed toward the intake side is set to be larger than that on the exhaust side” and 5 holes with greater diameter have larger area than 3 holes with small diameter.)(at least all paras and figs)
first injection hole group has a first injection hole pair that injects (2 of 3 left holes fig 3b), the second injection hole group has a second injection hole pair (2 of 5 right holes fig 3b). 
Hiratani is silent to although Maeda teaches the a first spray pair, that injects a second spray pair, and an included angle formed by spray center axes of the first spray pair is larger than an included angle formed by spray center axes of the second spray pair (abstract para 11).  Maeda further teaches the need his spray angles reduce undesirable oil dilution, abstract.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Hiratani’s hole pairs with Maeda’s spray pair and associated angles to reduce undesirable oil dilution.
In Re 3, Hiratani teaches

A fuel injection device having a plurality of injection holes, a total cross-sectional area of injection holes that inject fuel in a direction along a flow direction of gas directed to an exhaust valve opening surface side from an intake valve opening surface side is smaller than a total cross- sectional area of injection holes that inject fuel in a direction facing the flow direction (see in re 1-2 as taught by Hiratani above.  Further, see 2nd page of translation, see fig 2a tumble flow counter clockwise starting on intake side and tumbling counterclockwise to exhaust side with larger fig 3b intake side quantity injected against flow direction and lower exhaust side quantity injected with flow direction)
first injection hole group has a first injection hole pair that injects (2 of 3 left holes fig 3b), the second injection hole group has a second injection hole pair (2 of 5 right holes fig 3b). 
Hiratani is silent to although Maeda teaches the a first spray pair, that injects a second spray pair, and an included angle formed by spray center axes of the first spray pair is larger than an included angle formed by spray center axes of the second spray pair (abstract para 11).  Maeda further teaches the need his spray angles reduce undesirable oil dilution, abstract.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Hiratani’s hole pairs with Maeda’s spray pair and associated angles to reduce undesirable oil dilution.

In Re 4-8,12 Hiratani further teaches
[Claim 4] The fuel injection device according to claim 1, wherein a total cross-sectional area of injection hole outlet surfaces of the second injection hole group is larger than a total cross-sectional area of injection hole outlet surfaces of the first injection hole group (see in re 1-3 as taught by Hiratani as modified by Maeda as described above).  

[Claim 5] The fuel injection device according to claim 2, wherein the total cross-sectional area of the injection hole outlet surfaces of the second injection hole group is more than 1.3 times larger than the total cross-sectional area of the injection hole outlet surfaces of the first injection hole group (5/3=1.66 > 1.3, note the 5 holes are also larger than the 3 holes therefore the ratio is >> than 1.3).  

[Claim 6] The fuel injection device according to claim 3, wherein as intersection angles between the injection holes and a horizontal line pulled to a side of an intake valve in a horizontal direction of a combustion chamber from a distal end portion of the fuel injection device become larger, a flow rate of sprays becomes smaller (see fig 4 in conjunction with 3b in that the angle formed with the larger quantity right side intake side fuel spray is smaller than the lower quantity left side exhaust side, i.e. right spray smaller angle than left spray angle when measured to horizontal line on intake side of cylinder, the intake side on the right side).  

[Claim 7] The fuel injection device according to claim 2, wherein the second injection hole group is directed to an inside of two intake valve opening surface centers with respect to an inside of two exhaust valve opening surface centers, and the first injection hole group is directed to the inside of the two exhaust valve opening surface centers with respect to the inside of the two intake valve opening surface centers (pg 2 of translation teaches a “four valve engine” that is two intake valves and two exhaust valves per cylinder).  

[Claim 8] The fuel injection device according to claim 1, wherein an inner diameter of an injection hole outlet of the second injection hole group is larger than an inner diameter of an injection hole outlet of the first injection hole group (second half of second translated page “the diameter of the injection holes directed toward the intake side is set to be larger than that on the exhaust side”).  

 [Claim 12] The fuel injection device according to claim 7, wherein the fuel injection device is attached directly above a cylinder (fig 1).  

Claim(s) 10,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiratani et al JP 2004 232583 (see IDS with translation) in view of Maeda et al US 2014/0130772 and Boecking et al US 2014/0251261.
In Re 10, Hiratani teaches the wherein the first injection hole group has a third injection hole pair (the other 2 of 3 holes from in re 9 mapping) that injects a third spray pair further 47directed to the intake valve side than the first spray pair on the exhaust valve side (one pair is closer than the other as they are asymmetric), the second injection hole group has a fourth injection hole pair (the other 2 of 5 holes from in re 9 mapping) that injects a fourth spray pair further directed to the exhaust valve side from the second spray pair on the intake valve side (one pair is closer than the other as they are asymmetric). 
Hiratani does not teach although Boecking teaches an included angle formed by spray center axes of the third spray pair is large than an included angle formed by spray center axes of the second spray pair (figs 2-3 angles 14 and 15 paras 26-33 abstract).  Boecking further teaches effective interactions between different angle spray pairs (paras 5-6).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Hiratani’s spray angles with Boeckings to gain effective interaction between different angle spray pairs.
In Re 11, Hiratani as modified by Boeckings teaches wherein the included angles formed by the spray center axes of the spray pairs other than the first spray pair become larger in order from the spray pairs closer to the exhaust valve side (see Boecking para 9 with adjacent angles increasing for example from 45 deg to 60 deg).  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiratani et al JP 2004 232583 (see IDS with translation) in view of Maeda et al US 2014/0130772 and Saruwatari US 2008/0210195.
In Re 13, Hiratani is silent as to however Saruwatari teaches in which the fuel injection device is controlled such that fuel is injected at a timing from a time of a start of a lift of an intake valve to a time of a maximum lift amount and a timing after a bottom dead center (fig 6).  Saruwatari further teaches this fuel injection and valve lift timing improves warming up and intake air flow velocity (paras 76-95 especially 76-88).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Saruwatari’s injection and valve timing to Hiratani to improve warming up and intake air flow velocity.

Response to Arguments
Applicant's arguments filed 11/21/22 have been fully considered but they are not persuasive.
Applicant argues top pg 7 that Maeda does not teach hole pairs.  However, examiner finds the rejection states Hiratani discloses the first and second hole groups with first and second injection hole pairs that inject.  Maeda is relied upon for the claimed angles.
	Applicant argues bottom pg 7 that Maeda fig 3 and paras 30-32 do not teach claimed injection angles.  However, examiner finds Maeda fig 3 and paras 30-32 were not cited by examiner and do not discuss angles.  However, examiner cited para 11 which teaches the claimed angles.  See rejection above over Hiratani as modified by Maeda.
	Applicant argues pgs 8-9 with arguments that depend on above refuted arguments and are therefore moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/Primary Examiner, Art Unit 3747